Sophiris Bio Inc. 1258 Prospect Street La Jolla, CA 92037 USA August 28, 2017 Via EDGAR Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Ada D. Sarmento RE: Sophiris Bio Inc. Registration Statement on Form S-3 Filed August 10, 2017 File No. 333-219887 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the undersigned registrant hereby requests that the Securities and Exchange Commission take appropriate action to cause the above-referenced Registration Statement on Form S-3 to become effective at 4:00 p.m. Eastern Time on August30, 2017, or as soon thereafter as is practicable. Thank you for your assistance. If you should have any questions, please contact Carlos Ramirez of Cooley LLP, counsel to the Registrant, at (858) 550-6157. Sophiris Bio Inc. By: /s/Peter T. Slover Peter T. Slover Chief Financial Officer
